PER CURIAM.
This is a companion case to Robison v. Fillmore Commercial & Savings Bank, 61 Utah 398, 213 Pac. 790, just decided. The record in this case shows orders in sustaining the demurrer and dismissing plaintiff’s complaint which in all respects are similar to the orders in that case. A motion to dismiss this appeal has been interposed by respondent, based upon the same grounds as was the motion in the case above referred to. For the reasons stated in the opinion in that ease, the motion to dismiss the appeal herein is granted.